Citation Nr: 1511331	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967 and from May 1967 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013, the Board remand the case for additional development.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his currently diagnosed anxiety disorder is related to his service.  

2.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in July 2010 and June 2014, the most recent of which was provided pursuant to the Board's November 2013 remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  See also 38 C.F.R. § 3.304(f)(2) (combat service provisions pertaining to PTSD).  The Board determined that the Veteran participated in combat in the November 2013 remand.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A November 1972 service treatment record shows the Veteran was seen for complaints of warm and cold flashes with dizziness and nausea and a history of angioneurotic edema in the past.  The impression was anxiety and the Veteran was prescribed Valium.  There are no subsequent relevant complaints, findings, treatment or diagnoses in service.  

Post-service VA and private treatment records reflect assessments of anxiety since January 2003.  A June 2006 VA treatment record notes that the Veteran, while noting memories of 2 stressors, denied any PTSD symptoms.  The assessment was rule out dysthymia, rule out generalized anxiety disorder (GAD).  The Veteran was first diagnosed with PTSD in November 2009.  Treatment records also reflect findings of other psychiatric disorders including rule out schizophrenia, and schizoaffective disorder.  

In July 2010, the Veteran underwent a VA examination conducted by a psychologist.  The examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis and noted that the Veteran made no effort to avoid stimuli that would remind him of Vietnam.  The examiner further noted that psychological testing did not indicate results consistent with a PTSD diagnosis.  The Veteran was diagnosed with an anxiety disorder, not otherwise stated, but the examiner opined that it could not be linked to the Veteran's combat experience without resorting to mere speculation.  

During a December 2011 RO hearing, the Veteran testified that he had experienced anxiety and panic attacks since service and that he had self-medicated with alcohol and marijuana for these symptoms in the past.  

A January 2012 letter from a VA psychiatric mental health nurse practitioner indicated that the Veteran was a current patient in the PTSD clinic.  Although he was originally treated for GAD, dysthymia and schizotypal personality disorder, during the course of his treatment, he was later diagnosed with PTSD.  The nurse practitioner noted that the Veteran was a poor historian sometimes and had described several combat traumas that all met the requisite criteria "A" for PTSD.  She further stated that "with some patience" the Veteran would display the full range of PTSD symptoms.  

A February 2012 private general clinical evaluation, conducted by a licensed mental health counselor, diagnosed the Veteran with PTSD and panic disorder without agoraphobia based on the history provided by the Veteran.  The examiner linked the Veteran's PTSD to his service in Vietnam.  

A June 2014 VA psychiatric examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, outlining the specific criteria that were not met.  The Veteran was diagnosed with unspecified anxiety disorder and cannabis use disorder.  The examiner further stated that he would have to resort to mere speculation to opine if the Veteran's unspecified anxiety disorder was related to his military service.  The examiner stated that it was just as likely that the anxiety disorder was related to a post-service motorcycle accident.  

Throughout the course of the appeal, the Veteran has repeatedly been diagnosed with an anxiety disorder.  Although both the July 2010 and June 2014 VA examiners opined that they could not etiologically link the anxiety disorder to his service without resorting to mere speculation, and the June 2014 examiner opined that it was as likely related to a post-service motorcycle accident, medical evidence of record shows that the Veteran was diagnosed with anxiety in service and he has testified that he has continued to experience anxiety since his discharge.  The evidence is at least in equipoise as to the onset of the disorder.  Resolving all reasonable doubt in the Veteran's favor, service connection for an anxiety disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection is not, however warranted for PTSD.  A diagnosis of PTSD is not shown in service treatment records.  Although the July 2010 and June 2014 VA examiners' opinions that the Veteran did not meet the criteria for a diagnosis of PTSD are at odds with the January 2012 VA treating nurse practitioners and the February 2012 private mental health counselor's opinions, the Board finds the VA examiners' opinions more probative as they are supported by adequate rationale and based on the professional judgment of the physician and psychologist and in-person evaluations of the Veteran as well as psychological test results.  In contrast, the January 2012 VA letter and February 2012 opinions do not provide detailed rationale for the opinions that the Veteran met the criteria for a diagnosis of PTSD.  Moreover, neither the January 2012 letter nor the February 2012 evaluation incorporated psychological testing in its assessment.  

Although the January 2012 and February 2012 VA and private evaluators' findings of a current PTSD diagnosis are probative evidence of a current disability, the most probative medical evidence of record does not find that the Veteran meets all the criteria for a PTSD diagnosis.  This is so for the pendency of the claim.  Without sufficient evidence that the Veteran has PTSD, the claim must be denied.  Brammer, 3 Vet. App. at 225.  

In sum, while service connection is warranted for an anxiety disorder, the preponderance of the evidence is against the specific claim of service connection for PTSD; there is no doubt to be resolved; and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an anxiety disorder is granted.  

Service connection for PTSD is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


